DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2019, 6/03/2019, and 6/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 5, 6, and 13 are rejected under 35 U.S.C. 103 as being obvious over Madison et al. US Pub No. 2015/0316005 A1 hereafter “D1” in view of Weber et al. Pub No. US 2011/00100355 A1 hereafter “D2”.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1, D1 discloses a method for an engine, comprising: during a cold start, adjusting a position of a first valve disposed in an exhaust gas recirculation (EGR) passage based on an engine operating condition, the EGR passage coupled between a first exhaust manifold (59) coupled to a first set of exhaust valves (118,116,114,112) and an intake passage (27), upstream of a compressor (94), while flowing a portion of exhaust gases to an exhaust passage including a turbine (92) and an emissions control device (72) via a second set of exhaust valves (138,136,134,132) see paragraph (0109,0110); 
Regarding claim 5, by definition cold start is an operating condition including engine temperature. 
Regarding claim 6, D1 states It will also be appreciated that by flowing all the exhaust to the emissions control device during low load operation (and by not diverting portions of the exhaust to 

	Regarding claim 13, the second set of exhaust valves are coupled exclusively to a second exhaust manifold (57), the second exhaust manifold separate from the first exhaust manifold. See figure 1.

	However, D1 does not expressly state adjusting an amount of fuel injected to the engine in response to an output of a first oxygen sensor positioned in the exhaust passage upstream of the emissions control device albeit this is conventional method of controlling fuel injection. 

	D2 teaches adjusting an amount of fuel injected to the engine in response to an output of a first oxygen sensor positioned in the exhaust passage upstream of the emissions control device during a cold start condition. Paragraph [0051]. 

	At time of invention it would have been obvious to person of ordinary skill in the art to control the fuel injection of D1 during cold start as taught in D2. 

Motivation would have been to more quickly light-off the emissions control device. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 as applied to claim 1 above, and further in view of Smith et al. Pub No. US 2002/0088413 A1 hereafter “D3”
D3 teaches activating exhaust valve to oil pressure reaching a threshold pressure for adjusting an activation state of the first set of exhaust valves, switching the activation state of the first set of exhaust valves and timing profile of the first set of exhaust valves, adjusting a timing of the first set of exhaust valves. See claims 9-11. 
At time of invention it would have been obvious to control the exhaust valves oil pressure as taught by D3.  Motivation would have been to improve engine performance as mention in D3.
Allowable Subject Matter
Claims 14-20 are allowed.
Claims 2-4, 7-9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839.  The examiner can normally be reached on M-F 2pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm
  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/Examiner, Art Unit 3747           

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747